DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the second Office Action on merits for application no. 16/141,979 filed 26 September 2018. Claims 1-16 pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted 18 May 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-16 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1:
A reducer of an electric power steering apparatus in which a first shaft and a second shaft are connected to each other to transfer driving force of a driving motor, the reducer comprising: an inner rotor including an insertion hole formed axially with respect to the second shaft and a first protrusion formed radially with respect to the second shaft; an elastic body formed to surround an outer circumferential surface of the inner rotor, the elastic body including a second protrusion formed radially with respect to the second shaft and an elastic protrusion formed on the second protrusion axially with respect to the second shaft, wherein one surface of the elastic body formed opposite to another surface of the elastic body, from which the elastic protrusion formed on the second protrusion protrudes, is supported by at least a part of the first protrusion of the inner rotor; and an outer rotor coupled to the inner rotor, the outer rotor including a third protrusion coupled to the first shaft and formed radially with respect to the second shaft.
Claim 7:
A reducer of an electric power steering apparatus, the reducer comprising: a first shaft having at least one protrusion provided at an outer circumferential surface; a second shaft having at least one axial extension at one end; and a power transfer member having a first coupling part including an insertion hole, into which the at least one protrusion is to be inserted so that the first shaft is coupled to the first coupling part- which is in a center area of the power transfer member, and a second coupling part, wherein the at least one axial extension of the second shaft is mounted on an outer circumferential surface of the second coupling part of the power transfer member so that the second shaft is coupled to the outer circumferential surface of the second coupling part.
Regarding claims 1, and 7, the prior art of record fails to teach or render obvious all the limitations set forth. In particular, the application requires specific structural components and design features not taught by the prior art. Without any further references that teach or disclose the claimed system, the claims are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 13 July 2022 with respect to pgs. 5-13 have been fully considered and are persuasive.  The 35 USC 112, 102, or 103 rejections of claims 1-14 are withdrawn. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J HLAVKA whose telephone number is (571)270-3218.  The examiner can normally be reached on Monday-Friday 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 5712705565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID J HLAVKA/Primary Examiner, Art Unit 3659